                        Case 1:20-cr-00035-BKE Document 361 Filed 03/26/21 Page 1 of 4
   GAS 245B       (Rev. 05/20) Judgment in a Criminal Case
Mag Probation



                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
                                                AUGUSTA DIVISION
                                                          )
                UNITED STATES OF AMERICA                  )   JUDGMENT IN A CRIMINAL CASE
                              v.                          )
                    Daniel Cornejo Herrera                )
                                                          )   Case Number:    1:20CR00035-15
                                                          )   USM Number:
                                                          )
                                                          )   Kelly Henderson
                                                                                        Defendant’s Attorney
THE DEFENDANT:
‫ ܈‬pleaded guilty to Count          4 .

‫ ܆‬pleaded nolo contendere to Count(s)                          which was accepted by the court.

‫ ܆‬was found guilty on Count(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                                 Offense Ended           Count
7 U.S.C. § 2156(a)(2)(A)        Attending an Animal Fighting Venture                                             December 14, 2019          4



      The defendant is sentenced as provided in pages 2 through                4        of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on Count(s)
‫ ܆‬Count(s)                                         ‫ ܆‬is      ‫ ܆‬are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              March 25, 2021
                                                                              Datee oof Imposition
                                                                                          pos o oof Judg
                                                                                                    Judgment
                                                                                                         e




                                                                              Signature
                                                                              Sign
                                                                                ggn
                                                                                  nnature of Judge

                                                                              Brian K. Epps
                                                                              United States Magistrate Judge
                                                                              Name and Title of Judge

                                                                                   0DUFK
                                                                              Date
                       Case 1:20-cr-00035-BKE Document 361 Filed 03/26/21 Page 2 of 4
  GAS 245B          (Rev. 05/20) Judgment in a Criminal Case                                                 Judgment — Page 2 of 4
  Mag Probation

  DEFENDANT:               Daniel Cornejo Herrera
  CASE NUMBER:             1:20CR00035-15


                                            SPECIAL CONDITIONS OF SUPERVISION

  1. If you are delinquent in making any scheduled payment, the Judge will summon you to court and may re-sentence you to any sentence
which might have originally been imposed. See 18 U.S.C. § 3614.
                     Case 1:20-cr-00035-BKE Document 361 Filed 03/26/21 Page 3 of 4
GAS 245B          (Rev. 05/20) Judgment in a Criminal Case                                                          Judgment — Page 3 of 4
Mag Probation

DEFENDANT:               Daniel Cornejo Herrera
CASE NUMBER:             1:20CR00035-15


                                           CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments.

                     Assessment              Restitution            Fine
TOTALS               $25.00                                         $500.00

‫܆‬      The determination of restitution is deferred until                            . An Amended Judgment in a Criminal Case (AO
                                                                                     245C)
       will be entered after such determination.

‫܆‬      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States is paid.

                                                                                Restitution Ordered                    Priority or
Name of Payee                               Total Loss***
                                                                                                                       Percentage




TOTALS                              $                                      $

‫܆‬      Restitution amount ordered pursuant to plea agreement $

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
‫܆‬      the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
       payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫܆‬      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      ‫܆‬     the interest requirement is waived for the       ‫܆‬   fine          ‫ ܆‬restitution.
      ‫܆‬     the interest requirement for the        ‫ ܆‬fine       ‫ ܆‬restitution is modified as follows:
                      Case 1:20-cr-00035-BKE Document 361 Filed 03/26/21 Page 4 of 4
GAS 245B           (Rev. 05/20) Judgment in a Criminal Case                                                                  Judgment — Page 4 of 4
Mag Probation

DEFENDANT:                Daniel Cornejo Herrera
CASE NUMBER:              1:20CR00035-15


                                                   SCHEDULE OF PAYMENTS


Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ‫ ܈‬Lump sum payment of $              525.00      due immediately, balance due by the close of business on March 25, 2021.

          ‫܆‬     not later than                                          , or
          ‫܆‬     in accordance       ‫ ܆‬C,        ‫ ܆‬D,          ‫ ܆‬E, or          ‫ ܆‬F below; or
B    ‫ ܆‬Payment to begin immediately (may be combined with                         ‫ ܆‬C,         ‫ ܆‬D, or        ‫ ܆‬F below); or
C    ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    ‫ ܆‬Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ‫ ܈‬Special instructions regarding the payment of criminal monetary penalties:
          Payments shall be made payable to the Clerk, United States District Court, P. O. Box 1130, Augusta, Georgia 30903.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

‫܆‬      Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




‫܆‬      The defendant shall pay the cost of prosecution.

‫܆‬      The defendant shall pay the following court cost(s):

‫܆‬      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
